           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVIVSION

RODNEY TRAMMELL                                             PLAINTIFF

v.                       No. 3:18-cv-16-DPM

DUSTIN ESTES, Deputy, Greene
County Sheriff's Department                                DEFENDANT

                                ORDER
     In February of this year, the Court directed the United States
Marshal to serve Trammell' s complaint on Dustin Estes. NQ 4. The
return reflects that the Marshal sent the service papers via FedEx. NQ 5.
Estes didn't sign for the delivery; and it's not clear that the person who
did was authorized to receive service on Estes's behalf. This was
essential for good service.     FED. R. CIV. P. 4(e)(l);    ARK. R. CIV.
P. 4(d)(8)(C). Because this defect wasn't Trammell's fault, the Court
reopens the time for Trammell to serve Estes until 24 December 2018.
FED. R. CIV. P. 4(m).

     The Court directs the Clerk to prepare another summons for Estes.
The United States Marshal must serve the complaint, summons, this
Order, and the February 13th Order on Estes without prepayment of
fees and costs or security. NQ 4. Estes should be served through the
Greene County Sheriff's Department, 1809 North Rockingchair Road,
Paragould, Arkansas 72450. If the Marshal serves Estes via FedEx, then
Estes himself must receive the papers. Alternatively, the Marshal can
personally serve Estes or can mail the papers with delivery restricted to
Estes and a return receipt requested.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
